        Case 2:20-cv-00152 Document 1 Filed 02/27/20 Page 1 of 9 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Margaret Robinson
     Plaintiff,

vs.                                                                    Case No. 2:20-cv-00152

Capital One Bank (USA), N.A.
      Defendant.

                                            COMPLAINT

      1. The Plaintiff, Margaret Robinson, is a resident of West Virginia.

      2. The Plaintiff is a person who falls under the protection of Article 2 of the West Virginia

         Consumer Credit and Protection Act (herein “WVCCPA”) and is entitled to the remedies

         set forth in Article 5 of the WVCCPA.

      3. The Defendant, Capital One Bank (USA), N.A., (“Capital One” or “Defendant”) is a

         corporation having its principal offices in a state other than West Virginia and which does

         business in West Virginia.

      4. The Defendant is a debt collector as defined by West Virginia Code '46A-2-122(d)

         engaging directly or indirectly in debt collection as defined by West Virginia Code '46A-

         2-122(c) within the State of West Virginia, including Kanawha County, West Virginia.

      5. After the Plaintiff became in arrears upon the alleged indebtedness to the Defendant,

         upon Plaintiff’s account with Capital One, the Defendant began to engage in collection of

         such indebtedness through the use of telephone calls placed to Plaintiff, including

         Plaintiff’s cellular telephone, and by written communications, and did otherwise

         communicate with Plaintiff to collect the alleged debt.

      6. The Plaintiff retained the undersigned counsel to represent Plaintiff’s interest in

         connection with consumer indebtedness on which Plaintiff had become in arrears.

                                                   1
  Case 2:20-cv-00152 Document 1 Filed 02/27/20 Page 2 of 9 PageID #: 2



7. Thereafter, the Plaintiff informed the Defendant during a collection call placed by the

   Defendant to the Plaintiff on November 14, 2018 to not call her anymore. This notice

   would include a requirement not to call Plaintiff’s cell phone anymore.

8. The Plaintiff, by informing the Defendant not to call, revoked any authorization to call

   the Plaintiff, including Plaintiff’s cell phone, that the Defendant may have had.

9. The Plaintiff, by informing the Defendant not to call anymore, made all times and dates

   thereafter times and dates that are inconvenient for the Defendant to place calls to

   Plaintiff. Those times dates were readily apparent to the Defendant by nature of the

   Plaintiff’s representation that she wished the Defendant to stop calling her altogether.

10. Thereafter, Defendant continued to cause telephone calls to be placed to the Plaintiff,

   including the Plaintiff’s cell phone.

11. The Defendant, upon information and belief, called the Plaintiff, including the Plaintiff’s

   cell phone, using an automated dialer system, or “ATDS.”

12. The Defendant maintains records of each call placed to the Plaintiff by date, time called,

   duration of call, the identity of the Defendant’s employee and notes or codes placed upon

   such record by the Defendant’s employee.

13. Such records will reflect that the Defendant placed telephone calls to the Plaintiff’s

   residential telephone number after it appeared that Plaintiff was represented by an

   attorney and the attorney’s name and telephone number were known or could be

   reasonably ascertained.

                                            COUNT I

     VIOLATIONS OF THE WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT

14. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.



                                              2
  Case 2:20-cv-00152 Document 1 Filed 02/27/20 Page 3 of 9 PageID #: 3



15. The Defendant has engaged in repeated violations of Article 2 of the West Virginia

   Consumer Credit and Protection Act, including but not limited to:

       a. engaging in unreasonable or oppressive or abusive conduct towards the Plaintiff

           in connection with the attempt to collect a debt by placing telephone calls to the

           Plaintiff after the Plaintiff has requested the Defendant stop calling the Plaintiff in

           violation of West Virginia Code '46A-2-125;

       b. causing Plaintiff’s phone to ring or engaging persons, including the Plaintiff, in

           telephone conversations repeatedly or continuously or at unusual times or at times

           known to be inconvenient, with the intent to annoy, abuse or oppress the Plaintiff

           in violation of West Virginia Code '46A-2-125(d);

16. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced,

   harassed, bothered, upset, angered, harangued and otherwise caused indignation and

   distress.

                                           COUNT II

         VIOLATION OF THE WEST VIRGINIA COMPUTER CRIMES AND ABUSE ACT

17. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

18. The Plaintiff is a “person” as defined by West Virginia Code '61-3C-3(n), as Plaintiff is a

   “natural person.”

19. The Defendant, Capital One Bank (USA), N.A., is a “person” as defined by West

   Virginia Code '61-3C-3(n), as Defendant is a “limited partnership, trust association or

   corporation.”




                                              3
  Case 2:20-cv-00152 Document 1 Filed 02/27/20 Page 4 of 9 PageID #: 4



20. The Defendant, with the intent to harass, used an “electronic communication device” as

   defined by West Virginia Code '61-3C-14a to make contact with the Plaintiff after being

   requested by Plaintiff to desist from contacting the Plaintiff, in violation of West Virginia

   Code '61-3C-14a(a)(2).

21. The Plaintiff was injured as a result of the violations of the West Virginia Computer

   Crimes and Abuse Act as set forth above.

22. Plaintiff seeks compensatory damages for injuries provided by West Virginia Code '61-

   3C-16(a)(1) and punitive damages pursuant to West Virginia Code '61-3C-16(a)(2).

23. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced,

   harassed, bothered, upset, angered, harangued and otherwise caused indignation and

   distress.

                                           COUNT III

                    VIOLATION OF TELEPHONE HARASSMENT STATUTE

24. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

25. The Defendant made or caused to be made telephone calls to the Plaintiff causing

   Plaintiff’s telephone(s) to ring repeatedly and continuously with the intent to annoy and

   harass the Plaintiff in violation of West Virginia Code '61-8-16(a)(3).

26. The Plaintiff was injured by Defendant’s violation of West Virginia Code '61-8-16(a)(3).

   As Plaintiff was injured by Defendant’s violation of West Virginia Code '61-8-16(a)(3),

   the Plaintiff has a civil cause of action for damages Plaintiff sustained by reason of said

   statutory violation pursuant to West Virginia Code §55-7-9, which so provides.




                                              4
  Case 2:20-cv-00152 Document 1 Filed 02/27/20 Page 5 of 9 PageID #: 5



27. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced,

   harassed, bothered, upset, angered, harangued and otherwise caused indignation and

   distress.



                                           COUNT IV

                                COMMON LAW NEGLIGENCE



28. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

29. Defendant negligently failed to train, supervise, monitor or otherwise control its employees

   to ensure that its employees did not violate the WVCCPA as alleged in Count I.

30. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced,

   harassed, bothered, upset, angered, harangued and otherwise caused indignation and

   distress.

                                           COUNT V

                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

31. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

32. The following conduct of Defendant was atrocious, intolerable and extreme so as to

   exceed the bounds of decency:

       a. Defendant placed telephone calls to Plaintiff after Defendant knew that Plaintiff

           requested the Defendant stop calling, in gross violation of the WVCCPA;




                                              5
  Case 2:20-cv-00152 Document 1 Filed 02/27/20 Page 6 of 9 PageID #: 6



       b. Defendant has adopted policies and procedures without regard to West Virginia

           law, which violate West Virginia law and are designed to, or have the effect of,

           inflicting emotional distress upon consumers to coerce the consumer to pay money

           to the Defendant;

       c. Insofar as Defendant’s violations of the WVCCPA are deemed to be Awillful,@

           pursuant to West Virginia Code '46A-5-103(4) such conduct is, as a matter of

           law, criminal conduct punishable by fine and/or imprisonment;

       d. Insofar as Defendant’s conduct caused a phone to ring with the intent to harass,

           such conduct is criminal conduct pursuant to West Virginia Code '61-8-16(a)(3)

           punishable by fine and/or imprisonment;

       e. Insofar as Defendant’s conduct of engaging in telephone conversation with Plaintiff

           undertaken with the intent to harass, such conduct is criminal conduct proscribed

           by West Virginia Code '61-8-16(a)(4) punishable by fine and/or imprisonment;

       f. Insofar as Defendant’s conduct constituted knowingly allowing a phone under

           Defendant’s control to be used to harass any person, such conduct is criminal

           conduct proscribed by West Virginia Code '61-8-16(b) punishable by fine and/or

           imprisonment.

33. As a result of the Defendant’s actions, the Plaintiff has suffered emotional distress.

34. As a result of the Defendant’s actions, the Plaintiff has been annoyed, inconvenienced,

   harassed, bothered, upset, angered, harangued and otherwise caused indignation and

   distress.

                                           COUNT V

                           COMMON LAW INVASION OF PRIVACY



                                              6
  Case 2:20-cv-00152 Document 1 Filed 02/27/20 Page 7 of 9 PageID #: 7



35. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

36. The Plaintiff had, and has, an expectation of privacy to be free from harassing and

   annoying telephone calls within the confines of Plaintiff’s home.

37. The acts of the Defendant in placing telephone calls to Plaintiff’s home telephone number

   invaded, damaged and harmed Plaintiff’s right of privacy.

38. As a result of the Defendant’s actions, the Plaintiff suffered emotional distress.

39. As a result of the Defendant’s action, the Plaintiff has been annoyed, inconvenienced,

   harassed, bothered, upset, angered, harangued and otherwise caused indignation and

   distress.

                                            COUNT VI

               VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

40. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

41. The Defendant used a predictive or otherwise automated dialer system to call the Plaintiff.

42. The predictive dialer system resulted numerus calls being placed by the Defendant to the

   Plaintiff’s cell phone

43. The Plaintiff removed any consent that may have existed to call the Plaintiff’s cell phone

   by the act of Plaintiff asking the Defendant to stop calling Plaintiff during a telephone call

   the Defendant placed to the Plaintiff.

44. As a result of the Defendant’s actions, Defendant has repeatedly violated the Telephone

   Consumer Protection Act 47 USCS § 227(b)(1) by:

       a. Making calls to the Plaintiff’s cellular telephone by means of an automatic dialing

           system.




                                              7
  Case 2:20-cv-00152 Document 1 Filed 02/27/20 Page 8 of 9 PageID #: 8



45. The Defendant’s violations of the Telephone Consumer Protection Act were willful to the

   extent the Plaintiff repeatedly removed her consent to call her cell phone, and the

   Defendant ignored her.

46. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced,

   harassed, bothered, upset, angered, harangued and otherwise caused indignation and

   distress.



                                   DEMAND FOR RELIEF

   Plaintiff demands from the Defendant:

a. Actual damages for the violations of the WVCCPA as authorized by West Virginia Code

   '46A-5-101(1) for all such violations that occurred up to the date and time of the filing of

   this Complaint;

b. Statutory damages in the maximum amount authorized by West Virginia Code '46A-5-

   101(1) as adjusted for inflation pursuant to West Virginia Code '46A-5-106 for all such

   violations that occurred up to the date and time of the filing of this Complaint;

c. Plaintiff’s cost of litigation, including attorney fees, court costs and fees, pursuant to West

   Virginia Code '46A-5-104;

d. The Plaintiff be awarded general damages for the Defendant’s negligence as alleged in

   Count II of the Complaint;

e. $500 per violation of the Telephone Consumer Protection Act as provided for in in 47

   USCS § 227(b)(3)(B);

f. $1,500 per violation of the Telephone Consumer Protection Act to the extent the

   violations were willful violations of 47 USCS § 227(b)(3)(C);



                                              8
      Case 2:20-cv-00152 Document 1 Filed 02/27/20 Page 9 of 9 PageID #: 9



  g. The Plaintiff be granted general damages and punitive damages for Defendant’s conduct

      alleged in Count II, III, IV, and V;

  h. Such other relief as the Court shall deem just and proper under the attendant

      circumstances.


       PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE

                                                       MARGARET ROBINSON
                                                       BY COUNSEL




BY:   /s/Benjamin M. Sheridan
      Benjamin M. Sheridan (# 11296)
      Megan Patrick (# 12592)
      Counsel for Plaintiff
      Klein & Sheridan, LC
      3566 Teays Valley Road
      Hurricane, WV 25526
      (304) 562-7111
      bsheridan@kleinsheridan.com
      Fax: (304) 562-7115




                                              9
